Title: To James Madison from Christopher Ellery, 5 December 1815
From: Ellery, Christopher
To: Madison, James


                    
                        Sir,
                        Providence, R. I., Decr. 5th, 1815.
                    
                    The gentleman, James Burrill junr. Esqr., who hopes to have the honor of presenting this letter, leaves this town in a few days for the city of Washington. Thither he proceeds as an advocate for the cotton-manufacturers in this part of the Union, they intending to submit to Congress, at the approaching session, their petition for legislative aid and protection of their establishments, which, in the neighbourhood of Providence, have grown to an importance well worthy of the regard and fostering care of the government of our country.
                    In selecting Mr. Burrill to represent their case, they have made a choice evincing the soundness of their judgment; in as much as he will well know how, ably & faithfully, to urge their interests, while, at the same time, he will observe a liberal course of conduct in the interviews with which he may be honored, by those who fill the highest stations in the councils of the nation, and who may listen to his solicitations with the indulgence that the magnitude of the charge committed to his care shall justly demand.
                    Mr. Burrill, should he be favored with opportunities of conferring, will be enabled to place the subject of his mission before the President in its

best lights; and when viewed in its fairest, but most just, features, it will be seen to be truly interesting in its nature, not merely as regards the very many individuals thus speaking through their agent, but more especially as the Commonwealth is concerned. Having from an early moment of the existence of the cotton-manufacturing institutions in this state, been a partner to a large amount in one of them, he must be thoroughly acquainted with their pecuniary bearings: in his professional line—that of a lawyer, of a grade not surpassed by any of his brethren at the bar—he must have acquired an intimate knowledge of the modes of forming companies and the force of contracts made for the regulation of these establishments: as a political man, of high standing in the state where he was born and has ever resided, his mind must have been attracted frequently and powerfully to the consideration of its infant manufactures, affording a prospect of future wealth and prosperity exceedingly promising to those more immediately engaged in them, while developing native ingenuity and enterprise, happily combined with industry, in their national tendencies sustaining the independence of our country, and in their moral contributing greatly to the stock of social happiness: in a word, the qualifications of this gentleman seem to fit him peculiarly for the business which invites him to the seat of government—where—for every attention bestowed upon him by the President he will be extremely grateful, as will be his constituents, and, more than any other, he who has the honor to be, with perfect attachment and respect, Sir, Yr. Mo. Ob. servant
                    
                        
                            Christ. Ellery
                        
                    
                